ORDER
PER CURIAM.
George Norris (“Employee”) appeals the final award of the Labor and Industrial Relations Commission (“Commission”) awarding him permanent partial disability compensation from the Metropolitan St. Louis Sewer District (“Employer”) and denying compensation from the Second Injury Fund. We affirm.
We have reviewed the briefs of the parties and the record on appeal. The award is supported by substantial and competent evidence in the record and is not against the weight of the evidence. An extended opinion would have no precedential value. We have, however, furnished the parties with a memorandum for their information only, setting forth the reasons for this order. We affirm the award pursuant to Rule 84.16(b).